DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are moot in view of the new grounds of rejection as detailed below in light of Applicant’s claim amendments as the amended language of forming a first set of contacts (i.e. one or more contacts) directly contacting the top surface of a bottom electrode is generally taught by the prior art either in the form of connecting an array of resistive memory devices, e.g. U.S. Patent Application Publication Number 2013/0037777 A1 to Mikawa et al. as detailed below or cited but not relied upon U.S. Patent Application Publication Number 2012/0193600 A1 to Himeno et al. e.g. FIG. 3A contact 119, or in the form of connecting individual memory devices, e.g. U.S. Patent Application Publication Number 2015/0053908 A1 to Fowler as detailed below or cited but not relied upon U.S. Patent Application Publication Number 2008/0237564 A1 to Yoon et al. contact 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-10,14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2006/0197130 A1 to Suh et al., “Suh”, in view of U.S. Patent Application Publication Number 2017/0372782 A1 to Gibson et al., “Gibson”, and U.S. Patent Application Publication Number 2013/0037777 A1 to Mikawa et al., “Mikawa”.
Regarding claims 1 and 10, Suh discloses a method (¶ [0044]) for making resistive random access memory (RRAM) devices, the method comprising:
forming (FIG. 4B) a first insulating layer (251, ¶ [0046]) over a bottom electrode (220);
patterning (FIG. 4B to form openings G) the first insulating layer (251);
depositing (FIG. 4C) a metal oxide liner (230, ¶ [0047] e.g. NiO, TiO2, HfO, Nb2O5, ZnO, CoO, ¶ [0066]) over the first insulating layer, the first insulating layer (251) directly contacting a top portion of the bottom electrode (220) after the patterning;

recessing (FIG. 4F-G, ¶ [0051]) the second insulating layer (253) to expose the first insulating layer (251); 
forming (FIG. 4H) a top electrode (240, ¶ [0052]) in direct contact (as pictured) with the first and second insulating layers (251 and 253).
	Although Suh teaches a method for making resistive random access memory (RRAM) devices, Suh fails to clearly teach wherein the method is for enabling heat dissipation including wherein the first insulating layer is a thermal conductive layer and wherein the second insulating layer is a thermal conductive layer.
	Gibson teaches enabling heat dissipation (¶ [0021],[0022]) in an RRAM (TiOx-based memristor) by forming the insulating medium (18, ¶ [0032],[0033]) surrounding the resistive material using a thermally conductive layer (e.g. Al2O3, ¶ [0023]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Suh by forming the first and/or second insulating layers of a thermally conductive material such as aluminum oxide as taught by Gibson in order to control the temperature gradients and improve operation efficiency (Gibson ¶ [0012]-[0017],[0032],[0033]).
Suh fails to clearly teach forming a first set of contacts directly contacting a top surface of the bottom electrode.  
Mikawa teaches (e.g. FIG. 4(c)) forming a first set of contacts (contact 108, ¶ [0057]) directly contacting the top surface of a bottom electrode (101, or 101 and 102 together, ¶ [0059]-[0062]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Suh in view of Gibson with a shared bottom electrode including a contact directly contacting the top surface of the bottom electrode as Mikawa in order to arrange the resistive random access memory (RRAM) devices in a cross-point configuration which allows for large-capacity (Mikawa ¶ [0003],[0013]) and/or with the arrangement as taught by Mikawa in order to allow for the necessary current density for metal oxide material devices (Mikawa ¶ [0006]) and/or to achieve both miniaturization and favorable device characteristics (Mikawa ¶ [0009]-[0011]) and/or improved stress or stress migration management (Mikawa ¶ [0013],[0014]).

Examiner’s Note: claim 10 is similar to claim 1 except requiring only one of the layers to be thermally conductive.  Since the thermally conductive layer Al2O3 of Gibson is an insulating layer, modifying the insulating layer of Suh to be Al2O3 retains the layer as being reasonably referred to as an insulating layer.

Regarding claim 4, Suh in view of Gibson and Mikawa yields the method of claim 1, and Gibson further teaches wherein the first and second thermal conducting layers (18) are aluminum oxide (AI2O3) layers (¶ [0023]).

Regarding claims 5 and 14, Suh in view of Gibson and Mikawa yields the method of claims 1 and 10, and Suh further teaches wherein the metal oxide liner is a hafnium oxide (HfO2) liner (HfO ¶ [0066]).

Regarding claims 6 and 15, Suh in view of Gibson and Mikawa yields the method of claims 1 and 10, and Suh in view of Gibson further yields wherein the metal oxide liner (Suh 230a) separates the first insulating layer (Suh 251) (thermally conducting when applying the teachings of Gibson) from the second insulating layer (Suh 253) (thermally conductive when applying the teachings of Gibson).

Suh in view of Gibson and Mikawa yields the method of claims 1 and 10, and Suh further teaches wherein the metal oxide liner (230a) directly contacts (as pictured) the top electrode (240) and bottom (220) electrodes.

Regarding claims 8 and 17, Suh in view of Gibson and Mikawa yields the method of claims 1 and 10, and Suh further teaches wherein the metal oxide liner (230a) defines vertical segments (as pictured).

Regarding claims 9 and 18, Suh in view of Gibson and Mikawa yields the method of claims 1 and 10, and Suh further teaches wherein the metal oxide liner (230a) defines a stepped configuration (i.e. combination of lateral and vertical portions as pictured).

Claims 1-12,14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2006/0197130 A1 to Suh et al., “Suh”, in view of U.S. Patent Application Publication Number 2017/0372782 A1 to Gibson et al., “Gibson”, and U.S. Patent Application Publication Number 2015/0053908 A1 to Fowler, “Fowler”.
Regarding claims 1 and 10, Suh discloses a method (¶ [0044]) for making resistive random access memory (RRAM) devices, the method comprising:
forming (FIG. 4B) a first insulating layer (251, ¶ [0046]) over a bottom electrode (220);
patterning (FIG. 4B to form openings G) the first insulating layer (251);
depositing (FIG. 4C) a metal oxide liner (230, ¶ [0047] e.g. NiO, TiO2, HfO, Nb2O5, ZnO, CoO, ¶ [0066]) over the first insulating layer, the first insulating layer (251) directly contacting a top portion of the bottom electrode (220) after the patterning;
forming (FIG. 4G) a second insulating layer (253, ¶ [0050]) over the metal oxide liner (230a);

forming (FIG. 4H) a top electrode (240, ¶ [0052]) in direct contact (as pictured) with the first and second insulating layers (251 and 253).
	Although Suh teaches a method for making resistive random access memory (RRAM) devices, Suh fails to clearly teach wherein the method is for enabling heat dissipation including wherein the first insulating layer is a thermal conductive layer and wherein the second insulating layer is a thermal conductive layer.
	Gibson teaches enabling heat dissipation (¶ [0021],[0022]) in an RRAM (TiOx-based memristor) by forming the insulating medium (18, ¶ [0032],[0033]) surrounding the resistive material using a thermally conductive layer (e.g. Al2O3, ¶ [0023]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Suh by forming the first and second insulating layers of a thermally conductive material such as aluminum oxide as taught by Gibson in order to control the temperature gradients and improve operation efficiency (Gibson ¶ [0012]-[0017],[0032],[0033]).
Suh fails to clearly teach forming a first set of contacts directly contacting a top surface of the bottom electrode.  
Fowler teaches forming a first set of contacts directly contacting a top surface of a bottom electrode (e.g. FIG. 1(j) openings in passivation layer, FIG. 5A contact 27, ¶ [0110],[0113]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Suh in view of Gibson with forming a first set of contacts directly contacting a top surface of the bottom electrodes of Suh as exemplified by Fowler in order to desirably provide electrical contacts to the bottom (and top) electrodes necessary to Fowler ¶ [0113]) and/or since the process of forming contacts as exemplified by Fowler is suitable for high throughput manufacturing (Fowler Abstract, ¶ [0036]) and/or integrate well with microelectronic circuitry with improved device operating performance, reproducibility and yield (Fowler ¶ [0043]) and/or since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Wherein in the instant case it would have been obvious to one having ordinary skill in the art to have applied the technique of Suh in view of Gibson to the known device having contacts to the bottom and top electrodes as exemplified by Fowler with the predictable and desired result of forming connections to a resistive memory device.

Regarding claims 2 and 11, Suh in view of Gibson and Fowler yields the method of claims 1 and 10, and Fowler further teaches (e.g. FIG. 5A) forming an inter-layer dielectric (ILD) (passivation 26, ¶ [0110]) over the top electrode.

Regarding claims 3 and 12, Suh in view of Gibson and Fowler yields the method of claim 2, and Fowler further teaches (e.g. FIG. 5A) forming a second set of contacts (28) to the top electrode (24).

Regarding claim 4, Suh in view of Gibson and Fowler yields the method of claim 1, and Gibson further teaches wherein the first and second thermal conducting layers (18) are aluminum oxide (AI2O3) layers (¶ [0023]).

Regarding claims 5 and 14, Suh in view of Gibson and Fowler yields the method of claims 1 and 10, and Suh further teaches wherein the metal oxide liner is a hafnium oxide (HfO2) liner (HfO ¶ [0066]).

Regarding claims 6 and 15, Suh in view of Gibson and Fowler yields the method of claims 1 and 10, and Suh in view of Gibson further yields wherein the metal oxide liner (Suh 230a) separates the first insulating layer (Suh 251) (thermally conducting when applying the teachings of Gibson) from the second insulating layer (Suh 253) (thermally conductive when applying the teachings of Gibson).

Regarding claims 7 and 16, Suh in view of Gibson and Fowler yields the method of claims 1 and 10, and Suh further teaches wherein the metal oxide liner (230a) directly contacts (as pictured) the top electrode (240) and bottom (220) electrodes.

Suh in view of Gibson and Fowler yields the method of claims 1 and 10, and Suh further teaches wherein the metal oxide liner (230a) defines vertical segments (as pictured).

Regarding claims 9 and 18, Suh in view of Gibson and Fowler yields the method of claims 1 and 10, and Suh further teaches wherein the metal oxide liner (230a) defines a stepped configuration (i.e. combination of lateral and vertical portions as pictured).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2006/0197130 A1 to Suh et al., “Suh”, in view of U.S. Patent Application Publication Number 2017/0372782 A1 to Gibson et al., “Gibson”, and U.S. Patent Application Publication Number 2015/0053908 A1 to Fowler, “Fowler”, as applied to claim 10 above, and further in view of U.S. Patent Application Publication Number 2011/0186798 A1 to Kwon et al., “Kwon”.
Regarding claim 13, Suh in view of Gibson and Fowler yields the method of claim 10, Gibson further teaches wherein a thermal conducting layer (18) is aluminum oxide (AI2O3) (¶ [0023]).
Suh fails to clearly teach wherein the dielectric layer (253) is a silicon nitride (SiN) layer.
	Kwon teaches (e.g. FIG. 5 or 7) wherein a memory cell includes a thermal conductive layer (232 and 233 or 332 and 334 may be aluminum oxide ¶ [0068]) and also teaches a dielectric gapfill material (250 or 350) may be silicon nitride (¶ [0069]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Suh in view of Gibson and Fowler with the dielectric material being silicon nitride as exemplified by Kwon in order to form a silicon nitride gap fill dielectric as an etch stop for planarizing (Kwon ¶ [0069],[0070]) and/or and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication Number 2012/0193600 A1 to Himeno et al.; 
U.S. Patent Application Publication Number 2008/0237564 A1 to Yoon et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891